Case 4:20-cv-00165-ALM Document 39 Filed 08/15/20 Page 1 of 3 PageID #: 744



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 MARK HAMMERVOLD,                               §
                                                §
        Plaintiff,                              §
                                                §
 v.                                             §
                                                §   CASE NO. 4:20-cv-00165
 DIAMONDS DIRECT USA OF DALLAS,                 §
 LLC,  DAVID    BLANK,      DIAMOND             §
 CONSORTIUM, INC. d/b/a THE DIAMOND             §
 DOCTOR, and JEWELERS MUTUAL                    §
 INSURANCE COMPANY,                             §
                                                §
        Defendants.                             §

             STIPULATION OF PARTIAL DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Mark Hammervold files this

Stipulation of Partial Dismissal with Prejudice and states that he stipulates to the dismissal with

prejudice of all claims and causes of action asserted by him herein against Defendant Diamonds

Direct USA of Dallas, LLC (“Diamonds Direct”). Pursuant to Rule 41(a)(1)(A)(ii), Diamonds

Direct consents to the dismissal as evidenced by the signature of its counsel below. Plaintiff does

not stipulate to the dismissal of his claims asserted herein against the remaining defendants.

                                             Respectfully submitted,

                                             /s/ Mark Hammervold
                                             Mark Hammervold
                                             mark@hammervoldlaw.com
                                             HAMMERVOLD LAW
                                             155 S. Lawndale Ave.
                                             Elmhurst, IL 60126
                                             Telephone: (405) 509-0372
                                             Fax: (615) 928-2264

                                             PRO SE




STIPULATION OF PARTIAL DISMISSAL WITH PREJUDICE                                              Page 1
Case 4:20-cv-00165-ALM Document 39 Filed 08/15/20 Page 2 of 3 PageID #: 745



STIPULATED AND AGREED TO BY
DIAMONDS DIRECT USA OF DALLAS, LLC

By

OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.

/s/ John M. Barcus
John M. Barcus
Texas Bar No. 24036185
john.barcus@ogletreedeakins.com
Preston Commons West
8117 Preston Road, Suite 500
Dallas, TX 75225
Telephone: (214) 987-3800
Fax: (214) 987-3927

ATTORNEYS FOR DEFENDANT DIAMONDS
DIRECT USA OF DALLAS, LLC




STIPULATION OF PARTIAL DISMISSAL WITH PREJUDICE                        Page 2
Case 4:20-cv-00165-ALM Document 39 Filed 08/15/20 Page 3 of 3 PageID #: 746



                              CERTIFICATE OF SERVICE

      The foregoing instrument was filed using the Court’s CM/ECF system on August 15, 2020,
which will transmit a copy to all counsel of record.


                                          /s/ Mark Hammervold
                                          Mark Hammervold


                                                                                   43551107.1




STIPULATION OF PARTIAL DISMISSAL WITH PREJUDICE                                       Page 3
